PER CURIAM.
The defendant Gale A. Lockhart, Jr., is an attorney duly licensed to practice law in the courts of the state of Oregon. He was charged with using the funds of clients for his personal benefit. The trial committee found him guilty as charged.
A full review of the records of defendant’s trial was had by the Board of Governors of the Oregon State Bar. The Board of Governors has approved the findings of the trial committee and recommends that defendant be permanently disbarred. The defendant has not petitioned this court to review the recommendation or to reverse or modify the same.
We have, however, reviewed all these proceedings and approve the recommendation of the Board of Bar Governors.
The defendant is permanently disbarred.